

113 SRES 301 IS: Recognizing and supporting the goals and implementation of the National Alzheimer's Project Act and the National Plan to Address Alzheimer's Disease.
U.S. Senate
2013-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 301IN THE SENATE OF THE UNITED STATESNovember 19, 2013Mr. Durbin (for himself, Ms. Collins, Ms. Mikulski, Mr. Johnson of South Dakota, Mr. Menendez, Mr. Wicker, Mr. Moran, and Mr. Markey) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONRecognizing and supporting the goals and implementation of the National Alzheimer's Project Act and the National Plan to Address Alzheimer's Disease.Whereas more than 5,000,000 individuals in the United States live with Alzheimer’s disease, and, based on current projections, as many as 16,000,000 individuals in the United States will have Alzheimer’s disease by 2050;Whereas 1 in every 9 individuals in the United States over the age of 65 lives with Alzheimer's disease;Whereas another individual in the United States develops Alzheimer’s disease every 68 seconds, and, by 2050, another individual in the United States will develop the disease every 33 seconds;Whereas, in 2013, an estimated 450,000 people in the United States will die from Alzheimer's disease, making it the sixth-leading cause of death in the United States;Whereas, between 2000 and 2010, deaths attributed to Alzheimer’s disease increased by 68 percent;Whereas Alzheimer’s disease is devastating physically, emotionally, and financially;Whereas Alzheimer’s disease creates an enormous financial strain on the health care system, families, and Federal and State budgets;Whereas, according to an independent study supported by the National Institutes of Health, Alzheimer’s disease is already the costliest disease in the United States and is expected to become even more costly in the future;Whereas, in 2013, the total direct cost of caring for individuals in the United States with Alzheimer’s disease is estimated to be $203,000,000,000, including $107,000,000,000 in costs to Medicare and $35,000,000,000 to Medicaid;Whereas, if nothing is done to change the trajectory of the disease, the total direct cost of caring for individuals in the United States with Alzheimer's disease is expected to rise to $1,200,000,000,000 by 2050;Whereas the average cost to Medicare for beneficiaries with Alzheimer’s disease is 3 times higher than for those without the condition;Whereas a Federal commitment to fighting Alzheimer's disease can lower costs and improve health outcomes for people living with the disease today and in the future;Whereas, by making Alzheimer’s disease a national priority, we can replicate the successes that have been achieved in fighting other diseases;Whereas leadership from the Federal Government has helped lower the number of deaths from other major diseases and health problems such as HIV/AIDS, cancer, heart disease, and stroke;Whereas, in 2010, Congress unanimously passed the National Alzheimer’s Project Act;Whereas the National Alzheimer’s Project Act requires the Secretary of Health and Human Services to create and annually update a National Plan to Address Alzheimer’s Disease;Whereas the National Plan to Address Alzheimer’s Disease establishes goals and action steps to combat the disease in the areas of research, care, support, and public awareness; andWhereas the National Plan to Address Alzheimer’s Disease has resulted in some notable accomplishments, including the creation of a blueprint for Alzheimer’s research by the National Institutes of Health:  
    Now, therefore, be itThat the Senate—(1)recognizes that additional focus, research, and resources are needed to overcome Alzheimer's disease;(2)acknowledges the impact that Alzheimer's disease has on individuals with the disease, their caregivers and loved ones, and the United States as a whole; and(3)supports the goals and implementation of the National Alzheimer's Project Act and the National Plan to Address Alzheimer's Disease.